—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered May 18, 1992, convicting him of reckless endangerment in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, we find that it was legally sufficient to establish the defendant’s guilt of reckless endangerment in the first degree *262and criminal possession of a weapon in the third degree beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). It is well-settled that the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Moreover, upon the exercise of our factual review power, we find that the jury’s verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contentions, we find that there was no Brady violation (see, Brady v Maryland, 373 US 83; United States v Agurs, 427 US 97; United States v Bagley, 473 US 667; People v Baxley, 84 NY2d 208; People v Vilardi, 76 NY2d 67; People v Brown, 67 NY2d 555, cert denied 479 US 1093; People v Nedrick, 166 AD2d 725). Balletta, J. P., O’Brien, Hart and Friedmann, JJ., concur.